Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	Rejection under 112(b) for claims 1-5, 7-8 and 10-11 has been withdrawn since Applicant has amended independent claim 1.  Further, rejection under 103 for the amended claim 1 and its dependency has been withdrawn since since the amended independent claim 1 as a whole recites combination of limitations that has been found as significantly more.   

Allowable Subject Matter
2.	Claims 1-5, 7-8, 10 and 12 are allowed.  Claims 1 has been amended.  Claims 6, 9 and 11 have been cancelled.  Claim 12 is new.  
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, the combination of 
Freer; (US 2010/0008265 A1), Swaminathan et al; (US 2014/0168056 A1) and the other prior art of record fail to fairly teach such a computer-implemented system, as claimed as a whole, including the underlined subject matter: “automatically deliver the geo-identified URL data to the at least one user computing device for direct access, wherein direct access comprises displaying on the screen a view of each business captured by the camera and the geo-identified URL for each business having a geo-identification area near the location of the at least one user computing device as a floating identifier proximate each business as displayed on the screen in response to instruction sent from the server to the at least one user computing device……., wherein the floating identifiers comprise different shapes, sizes, or colors to indicate weighting of the geo-identified URL data……..”  
These uniquely distinct underlined features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681.